COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Annunziata and Bumgardner
Argued at Alexandria, Virginia


BRONSON FORD BYRD
                                        MEMORANDUM OPINION * BY
v.   Record No. 0268-97-4            JUDGE RUDOLPH BUMGARDNER, III
                                            MARCH 24, 1998
RENATE MESSER BYRD


            FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                    J. Howe Brown, Jr., Judge
          Wyatt B. Durrette, Jr. (Richard P. Kruegler;
          Durrette, Irvin & Bradshaw, P.C., on briefs),
          for appellant.

          Carole Ann Roop (Robert E. Shoun; Shoun &
          Bach, P.C., on brief), for appellee.



     Bronson F. Byrd filed a motion to decrease spousal support

and child support shortly after perfecting his appeal to this

Court of the decree which fixed that support. 1     The motion was

dismissed by the trial court which ruled that while the case was

on appeal it had no jurisdiction except to dismiss the motion.

The motion alleged no change of circumstances, and in argument

counsel conceded there was none.    The trial court properly

dismissed the motion, and we affirm that decision.

     The trial court did not have jurisdiction to hear the matter

having been divested of that authority when the Court of Appeals

acquired jurisdiction.    Greene v. Greene, 223 Va. 210, 288 S.E.2d
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Bronson Ford Byrd v. Renate Messer Byrd, Record No.
2435-96-4, was argued with the instant case.
447 (1982).   The trial court may enforce support orders but may

not modify the support previously decreed without leave of the

appellate court.   Decker v. Decker, 17 Va. App. 562, 440 S.E.2d

411 (1994).

     The matter will be remanded to the trial court with

direction that it fix a reasonable attorney’s fee for the

appellee for services in defending this appeal.   O'Loughlin v.

O'Loughlin, 23 Va. App. 690, 479 S.E.2d 98 (1996).
                                         Affirmed and remanded.




                               - 2 -